 1   James C. Nielsen (Bar No. 111889)
     Stephen W. Cusic (Bar No. 111353)
 2   Stuart E. Jones (Bar No. 104566)
     NIELSEN, HALEY & ABBOTT LLP
 3   100 Smith Ranch Road, Suite 350
     San Rafael, CA 94903
 4   (415) 693-0900/FAX: (415) 693-9674
     jnielsen@nielsenhaley.com
 5   tkhuu@nielsenhaley.com
     sjones@nielsenhaley.com
 6
     Attorneys for defendant
 7
     MESA UNDERWRITERS SPECIALTY
 8   INSURANCE COMPANY

 9

10                                 UNITED STATES DISTRICT COURT

11                 CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

12

13
      PREMIER CONSTRUCTION AND                              Case No.      5:18-cv-02582-JGB (KKx)
14    REMODEL, INC., a California corporation, and
      ROBERT DEVILLE, an individual,
15                                                          STIPULATION AND PROPOSED
                     Plaintiffs,                            PROTECTIVE ORDER
16
             v.
17                                                          Trial Date: March 24, 2020
      MESA UNDERWRITERS SPECIALTY
18    INSURANCE COMPANY, a New Jersey
      corporation; and DOES 1 through 100, inclusive,
19
                     Defendant.
20

21

22
            1. PURPOSES AND LIMITATIONS
23
            Discovery in this action is likely to involve production of confidential, proprietary or
24
     private information for which special protection from public disclosure and from use for any
25
     purpose other than pursuing this litigation may be warranted. Accordingly, the parties hereby
26
     stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
27
     acknowledge that this Order does not confer blanket protections on all disclosures or responses to
28
                                             -1-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   discovery and that the protection it affords from public disclosure and use extends only to the
 2   limited information or items that are entitled to confidential treatment under the applicable legal
 3   principles.
 4

 5          2.     GOOD CAUSE STATEMENT
 6          For example, Plaintiffs have formally requested production of the claims manuals that were
 7   operative and used by Defendant Mesa Underwriters Specialty Insurance Company (“Mesa”)
 8   across the pendency of the underlying claim. Mesa has identified those manuals, and represents:
 9       That the manuals were prepared by an affiliated insurance company, Selective Insurance
10          Company of America, Inc. (“SICA”).
11       That both Mesa and SICA are members of the Selective Insurance Group of insurance
12          companies.
13       That SICA has been delegated the administrative function of preparing and updating the
14          claims manual for use by the other member insurers.
15       That the claims manual is meant as an online reference for claims personal.
16       That manual is continually updated and is republished periodically to include changes, and
17          that it was republished as effective on certain dates, four times in 2016, four times in 2017,
18          and five times in 2018.
19       That the versions operative across 2016 through 2018 run between 340 and 355 pages each.
20       That the drafting, maintenance, updating and republishing of this claims manual constitutes
21          a significant undertaking.
22       That Selective Group of insurers consider it to be and treat it as a trade secret and a
23          confidential document, and that the first page of the manual, each time it is updated and
24          republished, states just below the title that it is “NOT INTENDED FOR DISTRIBUTION.”
25

26          Such confidential and proprietary materials and information may be privileged or otherwise
27   protected from disclosure under state or federal statutes, court rules, case decisions, or common
28   law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                                             -2-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   disputes over confidentiality of discovery materials, to adequately protect information the parties
 2   are entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses
 3   of such material in preparation for and in the conduct of trial, to address their handling at the
 4   end of the litigation, and serve the ends of justice, a protective order for such information is
 5   justified in this matter. It is the intent of the parties that information will not be designated as
 6   confidential for tactical reasons and that nothing be so designated without a good faith belief that it
 7   has been maintained in a confidential, non-public manner, and there is good cause why
 8   it should not be part of the public record of this case.
 9

10           3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
11   The parties further acknowledge, as set forth in Section 14.3, below, that this Stipulated Protective
12   Order does not entitle them to file confidential information under seal; Local Civil Rule 79-5 sets
13   forth the procedures that must be followed and the standards that will be applied when a party
14   seeks permission from the court to file material under seal. There is a strong presumption that the
15   public has a right of access to judicial proceedings and records in civil cases. In connection with
16   non-dispositive motions, good cause must be shown to support a filing under seal. See Kamakana
17   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
18   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D.
19   576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good cause showing), and a
20   specific showing of good cause or compelling reasons with proper evidentiary support and legal
21   justification, must be made with respect to Protected Material that a party seeks to file under seal.
22   The parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
23   without the submission of competent evidence by declaration, establishing that the material sought
24   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—constitute
25   good cause.
26           Further, if a party requests sealing related to a dispositive motion or trial,
27   then compelling reasons, not only good cause, for the sealing must be shown, and the relief sought
28   shall be narrowly tailored to serve the specific interest to be protected. See Pintos v. Pacific
                                             -3-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type of information,
 2   document, or thing sought to be filed or introduced under seal, the party seeking protection must
 3   articulate compelling reasons, supported by specific facts and legal justification, for the requested
 4   sealing order. Again, competent evidence supporting the application to file documents under seal
 5   must be provided by declaration.
 6   Any document that is not confidential, privileged, or otherwise protectable in its entirety will not
 7   be filed under seal if the confidential portions can be redacted. If documents can be redacted, then a
 8   redacted version for public viewing, omitting only the confidential, privileged, or otherwise
 9   protectable portions of the document, shall be filed. Any application that seeks to file documents
10   under seal in their entirety should include an explanation ofwhy redaction is not feasible.
11

12          4. DEFINITIONS
13          4.1 Action: PREMIER CONSTRUCTION AND REMODEL, INC., a California
14   corporation, and ROBERT DEVILLE, an individual, Plaintiffs, v. MESA UNDERWRITERS
15   SPECIALTY INSURANCE COMPANY, a New Jersey corporation; and DOES 1 through 100,
16   inclusive, Defendant, Case No. 5:18-cv-02582-JGB (KKx).
17          4.2 Challenging Party: a Party or Non-Party that challenges the designation of information
18   or items under this Order.
19          4.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
20   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
21   Civil Procedure 26(c), and as specified above in the Good Cause Statement.
22          4.4 Counsel: Counsel of Record OR House Counsel (as well as their support staff).
23          4.5 Designating Party: a Party or Non-Party that designates information or items that it
24   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25          4.6 Disclosure or Discovery Material: all items or information, regardless of the medium or
26   manner in which it is generated, stored, or maintained (including, among other things, testimony,
27   transcripts, and tangible things), that are produced or generated in disclosures or responses to
28   discovery.
                                             -4-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1          4.7 Expert: a person with specialized knowledge or experience in a matter pertinent to the
 2   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 3   consultant in this Action.
 4          4.8 House Counsel: attorneys who are employees of a party to this Action. House Counsel
 5   does not include Outside Counsel of Record or any other outside counsel.
 6          4.9 Non-Party: any natural person, partnership, corporation, association or other legal entity
 7   not named as a Party to this action.
 8          4.10 Outside Counsel of Record: attorneys who are not employees of a party to this Action
 9   but are retained to represent a party to this Action and have appeared in this Action on behalf of
10   that party or are affiliated with a law firm that has appeared on behalf of that party, and includes
11   support staff.
12          4.11 Party: any party to this Action, including all of its officers, directors, employees,
13   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
14          4.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
15   in this Action.
16          4.13 Professional Vendors: persons or entities that provide litigation support services (e.g.,
17   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
18   storing, or retrieving data in any form or medium) and their employees and subcontractors.
19          4.14 Protected Material: any Disclosure or Discovery Material that is designated as
20   “CONFIDENTIAL.”
21          4.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
22   Producing Party.
23

24          5. SCOPE
25          The protections conferred by this Stipulation and Order cover not only Protected Material
26   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
27   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
28   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                             -5-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1          Any use of Protected Material at trial shall be governed by the orders of the trial judge and
 2   other applicable authorities. This Order does not govern the use of Protected Material at trial.
 3

 4          6.   DURATION
 5   Once a case proceeds to trial, information that was designated as CONFIDENTIAL or maintained
 6   pursuant to this protective order used or introduced as an exhibit at trial becomes public and will be
 7   presumptively available to all members of the public, including the press, unless compellingreasons
 8   supported by specific factual findings to proceed otherwise are made to the trial judge in advance
 9   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
10   documents produced in discovery from “compelling reasons” standard when merits-related
11   documents are part of court record). Accordingly, the terms of this protective order do not extend
12   beyond the commencement of the trial.
13

14          7.   DESIGNATING PROTECTED MATERIAL
15          7.1 Exercise of Restraint and Care in Designating Material for Protection.
16          Each Party or Non-Party that designates information or items for protection under this
17   Order must take care to limit any such designation to specific material that qualifies under the
18   appropriate standards. The Designating Party must designate for protection only those parts of
19   materials, documents, items or oral or written communications that qualify so that other portions of
20   the material, documents, items or communications for which protection is not warranted are not
21   swept unjustifiably within the ambit of this Order.
22          Mass, indiscriminate or routinized designations are prohibited. Designations that are shown
23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
24   encumber the case development process or to impose unnecessary expenses and burdens on other
25   parties) may expose the Designating Party to sanctions.
26          If it comes to a Designating Party’s attention that information or items that it designated for
27   protection do not qualify for protection, that Designating Party must promptly notify all other
28   Parties that it is withdrawing the inapplicable designation.
                                             -6-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1          7.2 Manner and Timing of Designations. Except as otherwise provided in this Order, or as
 2   otherwise stipulated or ordered, Disclosure of Discovery Material that qualifies for protection
 3   under this Order must be clearly so designated before the material is disclosed or produced.
 4          Designation in conformity with this Order requires:
 5          (a) for information in documentary form (e.g., paper or electronic documents, but excluding
 6   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix at a
 7   minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
 8   that contains protected material. If only a portion of the material on a page qualifies for protection,
 9   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
10   markings in the margins).
11          A Party or Non-Party that makes original documents available for inspection need not
12   designate them for protection until after the inspecting Party has indicated which documents it
13   would like copied and produced. During the inspection and before the designation, all of the
14   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
15   Party has identified the documents it wants copied and produced, the Producing Party must
16   determine which documents, or portions thereof, qualify for protection under this Order. Then,
17   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL
18   legend” to each page that contains Protected Material. If only a portion of the material on a page
19   qualifies for protection, the Producing Party also must clearly identify the protected portion(s)
20   (e.g., by making appropriate markings in the margins).
21          (b) for testimony given in depositions that the Designating Party identifies the Disclosure or
22   Discovery Material on the record, before the close of the deposition all protected testimony.
23          (c) for information produced in some form other than documentary and for any other
24   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
25   or containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion
26   or portions of the information warrants protection, the Producing Party, to the extent practicable,
27   shall identify the protected portion(s).
28          7.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate
                                             -7-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   qualified information or items does not, standing alone, waive the Designating Party’s right to
 2   secure protection under this Order for such material. Upon timely correction of a designation, the
 3   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
 4   with the provisions of this Order.
 5

 6          8. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7          8.1. Timing of Challenges. Any Party or Non-Party may challenge a designation of
 8   confidentiality at any time that is consistent with the Court’s Scheduling Order.
 9          8.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution process
10   under Local Rule 37-1 et seq.
11          8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a joint stipulation
12   pursuant to Local Rule 37-2.
13          8.4 The burden of persuasion in any such challenge proceeding shall be on the Designating
14   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
15   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
16   Unless the Designating Party has waived or withdrawn the confidentiality designation, all parties
17   shall continue to afford the material in question the level of protection to which it is entitled under
18   the Producing Party’s designation until the Court rules on the challenge.
19

20          9. ACCESS TO AND USE OF PROTECTED MATERIAL
21          9.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or
22   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
23   defending or attempting to settle this Action. Such Protected Material may be disclosed only to the
24   categories of persons and under the conditions described in this Order. When the Action has been
25   terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL
26   DISPOSITION).
27          9.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
28   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                                             -8-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   information or item designated “CONFIDENTIAL” only to:
 2             (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees of
 3   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
 4   this Action;
 5             (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
 6   to whom disclosure is reasonably necessary for this Action;
 7             (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for this
 8   Action;
 9             (d) the court and its personnel;
10             (e) court reporters and their staff;
11             (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom
12   disclosure is reasonably necessary for this Action;
13             (g) the author or recipient of a document containing the information or a custodian or other
14   person who otherwise possessed or knew the information;
15             (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to whom
16   disclosure is reasonably necessary provided: (1) the deposing party requests that the witness agree
17   on the record that they will not be permitted to keep any confidential information
18             (i) any mediators or settlement officers and their supporting personnel, mutually agreed
19   upon by any of the parties engaged in settlement discussions.
20             10. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
21             LITIGATION
22             If a Party is served with a subpoena or a court order issued in other litigation that compels
23   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
24   must:
25             (a) promptly notify in writing the Designating Party. Such notification shall include a copy
26   of the subpoena or court order;
27             (b) promptly notify in writing the party who caused the subpoena or order to issue in the
28   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                             -9-
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 2          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 3   Designating Party whose Protected Material may be affected. If the Designating Party timely seeks
 4   a protective order, the Party served with the subpoena or court order shall not produce any
 5   information designated in this action as “CONFIDENTIAL” before a determination by the court
 6   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s
 7   permission. The Designating Party shall bear the burden and expense of seeking protection in that
 8   court of its confidential material and nothing in these provisions should be construed as authorizing
 9   or encouraging a Receiving Party in this Action to disobey a lawful directive from another court.
10

11          11. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
12          BE PRODUCED IN THIS LITIGATION
13          (a) The terms of this Order are applicable to information produced by a Non-Party in this
14   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
15   connection with this litigation is protected by the remedies and relief provided by this Order.
16   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
17   additional protections.
18          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
19   Party’s confidential information in its possession, and the Party is subject to an agreement with the
20   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
21          (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
22   the information requested is subject to a confidentiality agreement with a Non-Party;
23          (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
24   Action, the relevant discovery request(s), and a reasonably specific description of the information
25   requested; and
26          (3) make the information requested available for inspection by the Non-Party, if requested.
27          (c) If the Non-Party fails to seek a protective order from this court within 14 days of
28   receiving the notice and accompanying information, the Receiving Party may produce the Non-
                                            - 10 -
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
 2   a protective order, the Receiving Party shall not produce any information in its possession or
 3   control that is subject to the confidentiality agreement with the Non-Party before a determination
 4   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 5   of seeking protection in this court of its Protected Material.
 6

 7            12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 9   Material to any person or in any circumstance not authorized under this Stipulated Protective
10   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
11   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
12   Protected Material, and (c) inform the person or persons to whom unauthorized disclosures were
13   made of all the terms of this Order.
14            13.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15            PROTECTED MATERIAL
16            When a Producing Party gives notice to Receiving Parties that certain inadvertently
17   produced material is subject to a claim of privilege or other protection, the obligations of the
18   Receiving Parties are those set forth in Federal Rule of Civil\ Procedure 26(b)(5)(B). This
19   provision is not intended to modify whatever procedure may be established in an e-discovery order
20   that provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
21   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
22   communication or information covered by the attorney-client privilege or work product protection,
23   the parties may incorporate their agreement in the stipulated protective order submitted to the
24   court.
25            14.   MISCELLANEOUS
26            14.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
27   its modification by the Court in the future.
28            14.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order,
                                            - 11 -
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   no Party waives any right it otherwise would have to object to disclosing or producing any
 2   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 3   Party waives any right to object on any ground to use in evidence of any of the material covered
 4   by this Protective Order.
 5          14.3 Filing Protected Material. A Party that seeks to file under seal any Protected Material
 6   must comply with Local Civil Rule 79-5. Protected Material may only be filed under seal pursuant
 7   to a court order authorizing the sealing of the specific Protected Material. If a Party’s request to file
 8   Protected Material under seal is denied by the court, then the Receiving Party may file the
 9   information in the public record unless otherwise instructed by the court.
10

11          15. FINAL DISPOSITION
12          After the final disposition of this Action, as defined in paragraph 6, within 60 days of a
13   written request by the Designating Party, each Receiving Party must return all Protected Material
14   to the Producing Party or destroy such material. As used in this subdivision, “all Protected
15   Material” includes all copies, abstracts, compilations, summaries, and any other format
16   reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
17   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if
18   not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
19   (by category, where appropriate) all the Protected Material that was returned or destroyed and (2)
20   affirms that the Receiving Party has not retained any copies, abstracts, compilations, summaries or
21   any other format reproducing or capturing any of the Protected Material. Notwithstanding this
22   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
23   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
24   expert reports, attorney work product, and consultant and expert work product, even if such
25   materials contain Protected Material. Any such archival copies that contain or constitute Protected
26   Material remain subject to this Protective Order as set forth in Section 6 (DURATION).
27          16. VIOLATION
28          Any violation of this Order may be punished by appropriate measures including, without
                                            - 12 -
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
 1   limitation, contempt proceedings and/or monetary sanctions.
 2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3

 4

 5   DATED: August 13, 2019               /S/_Benjamin C. Wolhfeil_____________
                                         Benjamin C. Wohlfeil
 6                                       Attorneys for Plaintiffs, PREMIER
                                         CONSTRUCTION AND REMODEL,
 7                                       INC. and ROBERT DEVILLE
 8

 9

10

11   DATED: August 13, 2019              /S/ Stephen W. Cusick________________
                                         Stephen W. Cusick
12                                       Attorneys for Defendant, MESA
                                         UNDERWRITERS SPECIALITY
13                                       INSURANCE COMPANY
14

15

16

17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18   DATED: _________________
             August 14, 2019

19

20                                _________________________________
                                  Honorable Kenly Kiya Kato
21                                United States Magistrate Judge
22

23

24

25

26

27

28
                                            - 13 -
     STIPULATION TO PROTECTIVE ORDER AND PROPOSED ORDER
     5:18-cvg-02582-JGB (KKx)
